                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           NO. 5:20-CR-00463-D

UNITED STATES OF AMERICA

             V.                                 CONSENT PRELIMINARY
                                                ORDER OF FORFEITURE
CORDELL CLINTON CAVER


       WHEREAS, the above-named defendant h as pleaded guilty pursuant to a

written plea agreement to the sole count set forth in the Criminal Indictment in this

matter, charging the defendant with an offense in violation of 18 U.S.C. §§ 922(g) and

924;

       AND WHEREAS, the defendant con sents to the terms of this Order and to the

forfeiture of the property that is the subject of this Order of Forfeiture; stipulates and

agrees that the fire arm and ammunition listed below was involved in or u sed in the

offense to which he has agreed to plead guilty, or was in the defendant's possession

or immediate control at the time of arrest, and is therefore subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(l) and/or 18 U.S.C. § 3665;

       AND WHEREAS, the defendant stipulates and agrees that the defendant

individually, or in combination with one or more co-defendants, has or had an

ownership, beneficial, possessory, or other legal interest in and/or exercised dominion

and control over each item of property that is subj ect to forfeiture herein;

       AND WHEREAS, the defendant knowingly and expressly agrees to waive the

requirements of Federal Rules of Criminal Procedure 1 l(b)(l)(J), 32.2(a), 32.2(b)(l),

                                            1



         Case 5:20-cr-00463-D Document 32 Filed 04/12/21 Page 1 of 6
32.2(b)(4), and 43(a), including waiver of any defect respecting notice of the forfeiture

in the charging instrument or the plea colloquy; waiver of the right to a hearing to

present additional evidence respecting the forfeitability of any specific property or the

amount of any forfeiture money judgment; waiver of the right to be present during

any judicial proceeding respecting the forfeiture of the property that is the subject of

this Order of Forfeiture or to receive further notice of the same; waiver of a_n y defect

respecting the announcement of the forfeiture at sentencing; and waiver of any defect

respecting the inclusion of the forfeiture in the Court's judgment;

      AND WHEREAS, the defendant knowingly and expressly agrees that the

provisions of this Consent Preliminary Order of Forfeiture are intended to, and shall,

survive the defendant's death, notwithstanding the abatement of any underlying

criminal conviction after the entry of this Order; and that the forfeitability of any

particular property identified herein shall be determined as if defendant had

survived, and that determination shall be binding upon defendant's heirs, successors

and assigns until the agreed forfeiture, including any agreed money judgment

amount, is collected in full;

       NOW, THEREFORE, based upon the Plea Agreement, the stipulations of the

parties, and all of the evidence of record in this case, the Court FINDS as fact and

CONCLUDES as a matter of law that there is a nexus between each item of property

listed below and the offense to which the defendant has pled guilty, and that the

defendant has or had an interest in the property to be forfeited,




                                           2



         Case 5:20-cr-00463-D Document 32 Filed 04/12/21 Page 2 of 6
      IT IS HEREBY ORDERED, ADJUDGED , AND DECREED that:

       1.        The following property is forfeited to the United States pursuant to Fed.

R. Crim. P. 32.2(b)(2) and 18 U .S.C. § 924(d), as m a de a pplicable by 28 U .S.C.

§ 2461(c):

                 P er son al Property:

             •   One Winchester Model 190 .22 caliber rifle, bearing serial number

                 B1921800;and

             •   Any and all associated ammunition seized from the defenda nt on or

                 about January 22, 2020.

       2.        Pursu ant to Fed. R. Crim. P . 32.2(b)(3), the U.S. Attorney General,

Secretary of the Treasury, Secretary of Homela nd Security, or a designee is

a u thorize d to seize, inventory, a nd otherwise m aintain custody a nd control of the

property, wh eth er held by the defendant or by a t hird-p arty. Any person who

knowingly destroys, damages, wastes, disposes of, transfers, or otherwise

takes any action with respect to the property, or attempts to do so, for the

purpose of preventing or impairing the Government's lawful authority to

take such property into its custody or control or to continue holding such

property under its lawful custody and control, may be subject to criminal

prosecution pursuant to 18 U.S.C. § 2232(a).

       3.        Pursu ant to Fed. R. Crim. P. 32 .2(b)(3) and 32.2(c)(l)(B), the United

States is authorized to conduct any discovery pursu ant to the applicable Federal

Rules of Civil Procedure n eeded to identify, locate, or dispose of the above-referenced


                                              3



            Case 5:20-cr-00463-D Document 32 Filed 04/12/21 Page 3 of 6
property, or oth er substit u te assets, including deposit ion s, inter rogatories, r equests

for production of documen ts a nd fo r a dmission, a nd the issu a n ce of subpoen as.

       4.      If a nd to t h e exten t required by F ed. R. Crim. P. 32 .2(b)(6), 2 1 U .S .C.

§ 853(n), a nd/or other a pplicable law, t h e Unite d States sh all provide notice of t his

Or der a nd of its inte nt to dispose of t h e specified real a nd/or person a l proper ty listed

above, by publishing a nd sending notice in t h e same m anner as in civil fo rfeit u re

cases, as pr ovided in Rule G( 4) of t h e Supplem en tal Rules for Admiralty or Maritime

Cla ims a nd Asset F orfeit u re Action s. The Unite d Stat es shall t h en fil e a N ot ice wit h

t he Cou rt documenting for the record: (1) proof of publication, or t h e government 's

relia n ce on an exception to t h e publication requ iremen t fou nd in Supplemen tal Rule

G(4)(a)(i); a nd (2) the governmen t 's effort s t o send direct notice to a ll known potential

t hird-p arty claima nts in accor da n ce with Supplem ental Rule G(4)(b)(iii), or a

represen tation t h at no ot h er pote ntial claiman ts are known to the governm ent. This

Or der sh a ll not t ake effect as t h e Cou rt's Final Or der of F orfeiture until an

approp riate Notice h as been filed a nd t h e time in which a ny t hir d p arties wit h n otice

of t h e forfeit u re are p ermitted by law to file a petition h as expired .

       5.      Any person other than the above-named defendant, having or

claiming any legal interest in the subject property must, within 30 days of

the final publication of notice or of receipt of actual notice, whichever is

earlier, petition the Court to adjudicate the validity of the asserted interest

pursuant to Fed. R. Crim. P. 32.2(c)(l) and 21 U.S.C. § 853(n)(2). The petition

must be signed by the petitioner under penalty of perjury and shall set


                                                4



            Case 5:20-cr-00463-D Document 32 Filed 04/12/21 Page 4 of 6
forth: the nature and extent of the petitioner's right, title, or interest in the

subject property; the time and circumstances of the petitioner's acquisition

of the right, title, or interest in the property; any additional facts s upporting

the petitioner's claim; and the relief sought.

       6.      If one or more t imely petit ions are r eceived by t he Court , t he Court will

enter a separate sch eduling order governing t h e conduct of any forfe iture ancillary

procee dings under Fed. R. Crim . P . 32.2(c). F ollowing th e Cou rt's disposition of all

t imely filed petitions, a Final Order of Forfeiture that amends this Order as necessary

to account for any t hir d-p arty righ ts sh all be entered pursu ant to F ed . R. Crim . P.

32.2(c)(2) and 2 1 U. S.C. § 853(n)(6). The receipt of a petit ion as t o on e or more specific

items of property sh all not delay this Order of F orfeiture from becomin g final, in

accor da nce with t he following paragr aph, as to any re m aining prop erty to wh ich no

petit ion h as been filed.

       7.      If no third p arty files a timely petition , or if this Court denies and/or

dismisses all t hir d p arty petition s t imely filed, t his Order sh a ll become the Final

Or der of Forfeit ure, as provided by Fed. R. Crim. P . 32.2(c)(2), and t he United States

sh all dispose of the prop erty accor ding to law, including withou t limitation

liquidation by sale or any other commercia lly feasible mean s, dest r u ction, a nd/or

retent ion or transfer of an asset for official u se . The United States sh all h ave clear

t itle to the property a nd may warra nt good title t o any subsequent pur chaser or

transferee pursu ant to 2 1 U.S.C. § 853(n)(7) . If any firearm or ammunition subj ect

to t his Or der is in t he physical cu stody of a state or local law enforce men t agency at


                                              5



            Case 5:20-cr-00463-D Document 32 Filed 04/12/21 Page 5 of 6
the time this Order is entered, the custodial agency is authorized to dispose of the

forfeited property by destruction or incapacitation in accordance with its regulations,

when no longer needed as evidence.

      8.      Upon sentencing and issuance of the Judgment and Commitment Order,

the Clerk of Court is DIRECTED to incorporate a reference to this Order of Forfeiture

in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), with the defendant's

consent, this Order shall be final as to the defendant upon entry.

      9.      The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      SO ORDERED, this the~ day of             Apr,(      , 2021.




                                               J E S C. DEVER, III
                                               UNITED STATES DISTRICT JUDGE


WE ASK FOR THIS:


 ROBERT J. HIGDON, JR.
 United States Attorney



 B'1 ~ ~~
 ili
                                               Defe~ - - z L _ _


 Assistant United States Attorney              JENNIFER A. DOMINGUEZ
 Criminal Division                             Attorney for the Defendant




                                           6



           Case 5:20-cr-00463-D Document 32 Filed 04/12/21 Page 6 of 6
